Title: John Martin Baker to Thomas Jefferson, 15 May 1816
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir,
             Bordeaux, May, 15th 1816.
          
          I have the Honor with due Respect to address you: and take the liberty to remit you, per the American Brig, General Ward, to the care of, D. Gelston, Esquire.—Newyork, a Case of Barsac white Wine, growth of the Estate, called Darancour, it is genuine, and ten years old, I have Seen it drawn and bottled in my presence, while there, I hope it may meet your approbation. Permit me Sir, to State, that I leave this tomorrow for Montpellier, where my family Reside at present owing to Mrs Baker’s, late ill health, from thence, I proceed to my Consular Station, where, Praying for your Commands, I have the Honor to Be, with the Highest Respect, and Gratitude, Sir,
          
            Your most obedient, faithful, humble servant.
            John Martin Baker.
          
        